Citation Nr: 1403046	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-21 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits.

(The issue of entitlement to additional Department of Veterans Affairs (VA) compensation based on E.M. being recognized as a child for VA benefits purposes is the subject of another decision under a different docket number.)


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  The appellant is his daughter.

This matter comes to the Board of Veterans' Appeals from a February 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying payment of a portion of the Veteran's compensation benefits to the appellant.  

The Veteran filed a timely notice of disagreement to that denial, and the RO issued a statement of the case.  The Veteran and his counsel perfected the appeal by filing a timely VA Form 9.  The appellant is not represented by the Veteran or his counsel.  Therefore, she is unrepresented.  Although the notice of disagreement was not filed by the appellant, she would be prejudiced by not accepting that document as a timely filed notice of disagreement because the Board would have to dismisss her appeal.  Given the actions of the RO in accepting appellate documents filed on her behalf and in issuing a statement of the case, the Board finds that this issue has been perfected for appeal and remains in appellate status.

The Veteran and his representative have in essence argued that the appellant is entitled to some form of education benefits.  The issue of entitlement to Dependents Education Assistance may have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Given that the Veteran is represented by a private attorney and given that the issue as to his appeal that is being remanded to the RO is inextricably intertwined with the appellant's claim, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant's claim is inextricably intertwined with the Veteran's claim of entitlement to additional VA compensation based on E.M. being recognized as a child for VA benefits purposes.  Moreover, the RO must mail a copy of the statement of the case to the appellant and inform her of her right to representation and her right to a hearing.

Accordingly, the case is REMANDED for the following action:

1.  If there is evidence that the appellant no longer lives on [redacted], such as the Board's remand being returned as undeliverable, the RO should take reasonable steps to determine the appellant's current address.

2.  Thereafter, mail a copy of the July 2011 statement of the case to the appellant's current or last address of record.  Inform the appellant that she is currently unrepresented and of her right to representation; to a hearing, to include a Board hearing; and present argument in support of her claim.

3.  Thereafter, await completion of development of the Veteran's claim of entitlement to additional VA compensation based on E.M. being recognized as a child for VA benefits purposes.  If any additional development is deemed appropriate, readjudicate the claim on appeal.  If the claim is readjudicated and the benefit sought in connection with the claims remains denied, the appellant and if applicable her representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




